Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on March 19, 2020.  Claims 1-13 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine and a process. Therefore, we proceed to step 2A, Prong 1.
Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of judging whether delivery of the package to the delivery destination by the moving body is possible, based on the weather information acquired, as recited in the independent claims.
The step falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  That is, a person could perform the steps without the aid of electronics. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).
Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, the limitation reciting data gathering such as “acquiring weather information including information concerning weather at the delivery destination” is also insignificant pre-solution activity that merely gather data and, therefore, does not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: one or more processors and a moving body do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
As for dependent claims 2-11, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention as a whole, considering all claim elements both individually and in combination, is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  a server 12.  Page 9, 1st ¶ states “The moving body 14 can be used to deliver the package 74 to the delivery destination, for example. The moving body 14 delivers the package 74 from the delivery source to the delivery destination, based on the delivery instructions (flight instructions) transmitted from the server 12 to the moving body 14.”  As can be seen, the moving body needs the server in order to deliver.  In addition, the examiner believes that a communication apparatus (communicating unit) 46 is essential as the moving body needs data that is external to the data onboard the moving body in order to complete delivery as can be seen in Figure 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carlson, US 9,959,771 B1.

Regarding claim 1, Carlson teaches a delivery system for delivering a package to a delivery destination using a moving body, the delivery system comprising 
one or more processors, wherein the one or more processors: (Carlson, see at least col. 5 ln. 55-57 which states “the UAV architecture 200 includes one or more processors 202, coupled to a non-transitory computer readable media 220 via an input/output (I/O) interface 210.”)
acquire weather information including information concerning weather at the delivery destination; (Carlson, see at least col. 7 ln 50-54 which states “The RTW access module 222 may receive real-time weather data from the weather sensors 214 and/or other external sources, such as the other UAVs 116, the weather stations 118, the ground vehicles 120, and/or the weather aggregators 122, possibly via the central command 110.”) and 
judge whether delivery of the package to the delivery destination by the moving body is possible, based on the weather information acquired.	(Carlson, see at least col. 7 ln 55-59 which states “The RTW analysis module 224 may aggregate and/or analyze the real-time weather data. Resulting data produced by the RTW analysis module 224 may be used to update flight plans, cause the UAV to be grounded, change operation by the flight controller, and/or cause other actions.”)

Regarding claim 2, Carlson teaches a delivery system, wherein the weather information is acquired using a sensor included at the delivery destination. (Carlson, see at least col. 7 ln 50-54 which states “The RTW access module 222 may receive real-time weather data from the weather sensors 214 and/or other external sources, such as the other UAVs 116, the weather stations 118, the ground vehicles 120, and/or the weather aggregators 122, possibly via the central command 110.”)

Regarding claim 3, Carlson teaches a delivery system, wherein the sensor is a raindrop sensor. (Carlson, see at least col. 7 ln 8-20 which states “The weather sensors 214 onboard the UAV 104 may capture weather experienced by the UAV. The weather sensors may capture wind direction, wind speed, precipitation amounts, temperature, and/or weather information as the UAV is in transit and/or while the UAV is grounded. The weather sensors 214 may include a wind sensor 214(1), which may use a pivot tube and static port to determine a speed of wind. The weather sensors 214 may include a precipitation sensor 214(N) to measure precipitation. The weather sensors 214 may also include other sensors to measure temperature, thermal conditions, fog or visibility, pressure, airflow, and/or other weather attributes.”)

Regarding claim 4, Carlson teaches a delivery system, wherein the weather information is acquired based on meteorological information and position information indicating a position of the delivery destination. (Carlson, see at least col. 7 ln 50-54 which states “The RTW access module 222 may receive real-time weather data from the weather sensors 214 and/or other external sources, such as the other UAVs 116, the weather stations 118, the ground vehicles 120, and/or the weather aggregators 122, possibly via the central command 110.”)

Regarding claim 5, Carlson teaches a delivery system, wherein the weather information further includes information concerning weather along a delivery route. (Carlson, see at least col. 7 ln 50-54 which states “The RTW access module 222 may receive real-time weather data from the weather sensors 214 and/or other external sources, such as the other UAVs 116, the weather stations 118, the ground vehicles 120, and/or the weather aggregators 122, possibly via the central command 110.”)

Regarding claim 9, Carlson teaches a delivery system, wherein the moving body is an autonomous flying body. (Carlson, see at least col. 5 ln. 55-57 which states “the UAV architecture 200 includes one or more processors 202, coupled to a non-transitory computer readable media 220 via an input/output (I/O) interface 210.”)

Regarding claim 10, Carlson teaches a delivery system, wherein the delivery destination is a vehicle. (Carlson, see at least col. 4 ln. 10-16 which states “The ground vehicles 120 may include vehicles equipped with weather sensors that capture some weather data, such as wind speed, precipitation, fog or visibility, and/or temperature. For example, the ground vehicles 120 may be land-based delivery vehicles or common-carrier vehicles used to deliver packages to customers.”)

Regarding claim 12, Carlson teaches a delivery method comprising: 
a step of acquiring weather information including information concerning weather at a delivery destination; (Carlson, see at least col. 7 ln 50-54 which states “The RTW access module 222 may receive real-time weather data from the weather sensors 214 and/or other external sources, such as the other UAVs 116, the weather stations 118, the ground vehicles 120, and/or the weather aggregators 122, possibly via the central command 110.”) and 
a step of judging whether delivery of a package to the delivery destination by a moving body is possible, based on the weather information. (Carlson, see at least col. 7 ln 55-59 which states “The RTW analysis module 224 may aggregate and/or analyze the real-time weather data. Resulting data produced by the RTW analysis module 224 may be used to update flight plans, cause the UAV to be grounded, change operation by the flight controller, and/or cause other actions.”)

Regarding claim 13, Carlson teaches a computer-readable non-transitory recording medium storing thereon a program that causes a computer to perform: 
a step of acquiring weather information including information concerning weather at a delivery destination; (Carlson, see at least col. 7 ln 50-54 which states “The RTW access module 222 may receive real-time weather data from the weather sensors 214 and/or other external sources, such as the other UAVs 116, the weather stations 118, the ground vehicles 120, and/or the weather aggregators 122, possibly via the central command 110.”) and 
a step of judging whether delivery of a package to the delivery destination by a moving body is possible, based on the weather information. (Carlson, see at least col. 7 ln 55-59 which states “The RTW analysis module 224 may aggregate and/or analyze the real-time weather data. Resulting data produced by the RTW analysis module 224 may be used to update flight plans, cause the UAV to be grounded, change operation by the flight controller, and/or cause other actions.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson, US 9,959,771 B1 in view of Lisso, US 11,120,391 B1.

Regarding claim 6, Carlson teaches a delivery system.  Carlson does not specifically teach the following.  However, Lisso teaches the one or more processors further acquire attribute information, which is information concerning an attribute of the package, wherein the one or more processors judge whether delivery of the package by the moving body is possible, further based on the attribute information acquired.  (Lisso, see at least claim 4 which states “determining the construction for the package includes determining water resistance for at least one of the package or the product.”)  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carlson with those of Lisso as both relate to vehicle delivery systems that utilize similar hardware to ensure product delivery without water damage by Amazon.  In addition, combining the two would be a use of known technique to improve similar devices.


Regarding claim 7, Carlson teaches a delivery system.  Carlson does not specifically teach the following.  However, Lisso teaches wherein the attribute information includes information concerning waterproofing measures for the package, and the one or more processors judge whether delivery of the package by the moving body is possible, based on whether waterproofing measures have been implemented for the package. (Lisso, see at least claim 4 which states “determining the construction for the package includes determining water resistance for at least one of the package or the product.”)  (see claim 6 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 8, Carlson teaches a delivery system.  Carlson does not specifically teach the following.  However, Lisso teaches wherein if waterproofing measures are implemented for the package, the one or more processors judge the delivery of the package by the moving body as possible. (Lisso, see at least claim 4 which states “determining the construction for the package includes determining water resistance for at least one of the package or the product.”)  (see claim 6 above for rationale supporting obviousness, motivation, and reason to combine.)

Regarding claim 11, Carlson teaches a delivery system.  Carlson does not specifically teach the following.  However, Lisso teaches the one or more processors further acquire information concerning waterproofing measures for a storage portion included at the 5delivery destination. (Lisso, see at least claim 4 which states “determining the construction for the package includes determining water resistance for at least one of the package or the product.”)  (see claim 6 above for rationale supporting obviousness, motivation, and reason to combine.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668